Citation Nr: 9932191	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-11 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for service-connected 
right knee chondromalacia with narrowing of the medial 
compartment currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO) which continued a 10 percent disability 
rating for a service-connected right knee disorder.  In 
December 1998 the RO recharacterized the disorder as 
prepatellar bursitis of the right knee and in March 1999 the 
RO again recharacterized the disorder as right knee 
chondromalacia with narrowing of the medial compartment.


REMAND

The veteran's July 1998 VA Form 9 substantive appeal includes 
a request for a personal hearing to be held before a member 
of the Board to be held at the RO.  However, review of the 
claims file does not show that the veteran was provided with 
the hearing he had requested or that he withdrew his request.  
The law requires that a veteran who so requests shall be 
provided with a personal hearing unless the veteran withdraws 
the request.  38 U.S.C.A. §§ 7105, 7107; 38 C.F.R. § 20.700, 
20.703, 20.704 (1999).  In October 1999, pursuant to 
38 C.F.R. § 19.9, the Board wrote to the veteran to clarify 
his request for a personal hearing before a member of the 
Board.  The veteran responded the same month that he wished 
to be scheduled for a hearing before a member of the Board at  
the RO. 

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO is requested to schedule the 
veteran for a personal hearing before a 
member of the Board to be held at the RO 
as soon as practicable and to advise the 
veteran accordingly.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



